DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are moot in view of the new grounds of rejection as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6,17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0092925 A1 to Saito et al., “Saito”, in view of U.S. Patent Application Publication Number 2012/0161121 A1 to Yamazaki, “Yamazaki `121”.
Regarding claim 1, Saito discloses a semiconductor device (e.g. FIG. 9B) comprising:
a substrate (ILD 145, ¶ [0202]);
a metal oxide layer (144, ¶ [0073],[0200]) disposed on the substrate;
a source/drain pattern (142a and 142b, ¶ [0205],[0050],[0051], e.g. formed of indium tin oxide (ITO) or indium zinc oxide (IZO) which are materials that Applicant discloses ¶ [0057]) being in contact with the metal oxide layer and including a portion protruding (i.e. upward protruding sidewalls) from a top surface of the metal oxide layer;
a plurality of gate structures (148 and 174, ¶ [0224]) disposed on the metal oxide layer with the source/drain pattern (portion 142a) interposed therebetween, and each of the gate structures including gate spacers (175a,175b, ¶ [0224]) and an insulating material layer (173, ¶ [0224]), the insulating material layer (173) being in contact with the metal oxide layer (144), and not extending along a top surface of the source/drain pattern; and
a contact (via portion of 156, ¶ [0211]) disposed on the source/drain pattern, the contact being connected to (as pictured) the source/drain pattern (portion 142b),
wherein the source/drain pattern (142a and 142b) is in contact with the gate spacers (175a,175b), and the insulating material layer is in direct contact with the gate spacers 
Saito fails to teach wherein the insulating material (173) does not overlap the gate spacers in a direction perpendicular to a top surface of the substrate (i.e. in the vertical direction).
Yamazaki `121 teaches (e.g. FIG. 4B) wherein an insulating material (211, ¶ [0159]) does not overlap gate spacers (215a, 215b, ¶ [0162]) in a direction perpendicular to a top surface of the substrate (i.e. the vertical direction).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Saito with the (gate) insulating material not overlapping the gate spacers in the vertical direction as taught by Yamazaki `121 since forming the gate insulating material only under the gate allows for a reduction in the thickness of the gate insulating film which leads to suppression of short-channel effect and increase in the operation speed of the transistor (Yamazaki `121 ¶ [0167]) and/or reduce parasitic capacitances thereby reducing fluctuation of the threshold voltage when channel length is shortened (Yamazaki `121 ¶ [0168]) and/or since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case Yamazaki `121 teaches both instances of wherein the (gate) insulating film overlaps the gate spacers (FIG. 1B insulating layer 111 overlaps the gate spacers 115a,115b) as well as wherein the (gate) insulating film does not overlap the gate spacers (FIG. 4B insulating layer 211 does not overlap the gate spacers 215a,215b) and it would have been obvious to one having ordinary skill in the art to apply simple substitution (motivation (B)) of the overlapping insulating and gate spacers of Saito with non-overlapping insulating and gate spacers as taught by Yamazaki `121 with the predictable and desired result of forming a suitable transistor gate stack. 
	
Regarding claim 2, Saito in view of Yamazaki `121 yields the semiconductor device of claim 1, and Saito further teaches wherein the source/drain pattern (142a/142b) includes sidewall portions extending along sidewalls of the gate structures and a bottom portion extending along the top surface of the substrate (see Examiner-annotated figure below).

    PNG
    media_image1.png
    799
    768
    media_image1.png
    Greyscale

Regarding claim 3, Saito in view of Yamazaki `121 yields the semiconductor device of claim 1, and Saito further teaches wherein the source/drain pattern (142a/142b) includes a lower source/drain pattern and an upper source/drain pattern on the lower source/drain pattern, and the lower source/drain pattern and the upper source/drain pattern have different shapes from each other (see Examiner-annotated figure above).    

Regarding claim 6, Saito in view of Yamazaki `121 yields the semiconductor device of claim 1, and Saito further teaches wherein the source/drain pattern (142a/142b) includes indium tin oxide (ITO), indium zinc oxide (IZO) (¶ [0057]).

Regarding claim 17, Saito in view of Yamazaki `121 yields the semiconductor device of claim 1, and Saito further teaches wherein the metal oxide layer includes one of amorphous metal oxide, polycrystalline metal oxide and a combination thereof (¶ [0080],[0082]-[0085],[0097]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0092925 A1 to Saito et al., “Saito”, in view of U.S. Patent Application Publication Number 2012/0161121 A1 to Yamazaki, “Yamazaki `121”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2012/0315735 A1 to Koezuka et al., “Koezuka”. 
Regarding claim 7, although Saito in view of Yamazaki `121 yields the semiconductor device of claim 6, Saito fails to clearly teach wherein the source/drain pattern includes a dopant, and the dopant includes at least one of phosphorus (P), arsenic (As), antimony (Sb) and boron (B).
Koezuka teaches implanting into the source/drain pattern in order to implant into the metal oxide semiconductor layer (¶ [0125],[0126],[0129]) including implanting into the dielectric above the source/drain (407, ¶ [0128]), wherein the dopant includes at least one of phosphorus (P), arsenic (As), antimony (Sb), or boron (B) (¶ [0127]).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Saito in view of Yamazaki `121 by implanting the dopant into the metal oxide source/drain patterns (142a/142b) as taught by Koezuka in order to desirably form low-resistance contacts (Koezuka ¶ [0140]).

Allowable Subject Matter
Claims 19-22,25-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art e.g. U.S. Patent Application Publication Number 2013/0200375 A1 to Yamazaki et al. disclosed (e.g. FIG. 7A) a semiconductor device with a source/drain pattern (405a/405b) as discussed above and prior art e.g. U.S. Patent Application Publication Number 2010/0207117 A1 to Sakata et al. teaches wherein a source/drain pattern (112) being connected to a metal oxide layer (108, ¶ [0056]-[0058) includes an element semiconductor material pattern (silicon, ¶ [0054],[0059]-[0070]) as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2020/0357923 A1 to Yamazaki et al. teaches (e.g. FIG. 1B) wherein a gate structure (260) includes a gate trench and an insulating material (250) extending along sidewalls and a bottom of the trench (i.e. a dummy or replacement gate TFT).
However, prior art fails to reasonably teach or suggest wherein each of the gate structures includes gate spacers defining a gate trench and an insulating material extending along sidewalls and bottom of the gate trench together with all of the other limitations of claim 19 or claim 26 as claimed.  Claims 20-22,25,27,28 are allowable in virtue of depending upon and including all of the limitations of claims 19 or 26 accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891